                        Case 3:21-cv-01419-RAM Document 52 Filed 09/03/21 Page 1 of 8
                                                                                       CLOSED,ENE,PROTO
                                        U.S. District Court
                             Southern District of California (San Diego)
                        CIVIL DOCKET FOR CASE #: 3:19−cv−02353−JM−LL

Stasi et al v. Inmediata Health Group Corp.                   Date Filed: 12/09/2019
Assigned to: Judge Jeffrey T. Miller                          Date Terminated: 08/31/2021
Referred to: Magistrate Judge Linda Lopez                     Jury Demand: Plaintiff
Demand: $5,000,000                                            Nature of Suit: 190 Contract: Other
Cause: 28:1332 Diversity Action                               Jurisdiction: Diversity

Early Neutral Evaluation Conference:                          Settlement Conference:
Case Management Conference:                                   Settlement Disposition Conference:
Status Hearing:                                               Pretrial Conference:
Status Conference:                                            Final Pretrial Conference:
Mandatory Settlement Conference:                              Trial Date:
Plaintiff
Vicki Stasi                                      represented by Andrew W. Ferich
individually and on behalf of all others                        Ahdoot & Wolfson, PC
similarly situated                                              201 King of Prussia Road
                                                                Suite 650
                                                                Radnor, PA 19087
                                                                310−474−9111
                                                                Fax: 310−474−8585
                                                                Email: awf@chimicles.com
                                                                TERMINATED: 02/04/2021
                                                                LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                              Beena M. McDonald
                                                              Chimicles Schwartz Kriner & Donaldson−Smith
                                                              LLP
                                                              361 West Lancaster Avenue
                                                              Haverford, PA 19041
                                                              610−642−8500
                                                              Fax: 610−649−3633
                                                              Email: bmm@chimicles.com
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Benjamin F. Johns
                                                              Chimicles Schwartz Kriner & Donaldson−Smith
                                                              LLP
                                                              361 West Lancaster Avenue
                                                              Haverford, PA 19041
                                                              610−642−8500 x229
                                                              Fax: 610−649−3633
                                                              Email: bfj@chimicles.com
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                        Case 3:21-cv-01419-RAM Document 52 Filed 09/03/21 Page 2 of 8
                                                              ATTORNEY TO BE NOTICED

                                                              Cornelius Pellman Dukelow
                                                              Abington Cole + Ellery
                                                              320 South Boston Avenue
                                                              Suite 1130
                                                              Tulsa, OK 74103
                                                              918−588−3400
                                                              Fax: 800−969−6570
                                                              Email: cdukelow@abingtonlaw.com
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Tina Wolfson
                                                              Ahdoot & Wolfson, PC
                                                              2600 W. Olive Avenue
                                                              Suite 500
                                                              Burbank, CA 91505
                                                              310−474−9111
                                                              Fax: 310−474−8585
                                                              Email: twolfson@ahdootwolfson.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Bradley K. King
                                                              Ahdoot & Wolfson, PC
                                                              2600 West Olive Avenue
                                                              Suite 500
                                                              Burbank, CA 91505
                                                              310−474−9111
                                                              Fax: 310−474−8585
                                                              Email: bking@ahdootwolfson.com
                                                              ATTORNEY TO BE NOTICED

                                                              Theodore Walter Maya
                                                              Ahdoot & Wolfson, PC
                                                              2600 West Olive Avenue
                                                              Suite 500
                                                              Burbank, CA 91505
                                                              310−474−9111
                                                              Fax: 310−474−8585
                                                              Email: tmaya@ahdootwolfson.com
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Shane White                                      represented by Andrew W. Ferich
individually and on behalf of all others                        (See above for address)
similarly situated                                              TERMINATED: 02/04/2021
                                                                LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                              Beena M. McDonald
                        Case 3:21-cv-01419-RAM Document 52 Filed 09/03/21 Page 3 of 8
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Benjamin F. Johns
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Cornelius Pellman Dukelow
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Tina Wolfson
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Bradley K. King
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Theodore Walter Maya
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Crystal Garcia                                   represented by Andrew W. Ferich
individually and on behalf of all others                        (See above for address)
similarly situated                                              TERMINATED: 02/04/2021
                                                                LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                              Beena M. McDonald
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Benjamin F. Johns
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Cornelius Pellman Dukelow
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                        Case 3:21-cv-01419-RAM Document 52 Filed 09/03/21 Page 4 of 8
                                                                          ATTORNEY TO BE NOTICED

                                                                          Tina Wolfson
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Bradley K. King
                                                                          (See above for address)
                                                                          ATTORNEY TO BE NOTICED

                                                                          Theodore Walter Maya
                                                                          (See above for address)
                                                                          ATTORNEY TO BE NOTICED


V.
Defendant
Inmediata Health Group Corp.                              represented by Jon Peter Kardassakis
                                                                         Lewis Brisbois Bisgaard & Smith LLP
                                                                         221 North Figueroa Street
                                                                         Suite 1200
                                                                         Los Angeles, CA 90012
                                                                         (213) 680−5040
                                                                         Fax: (213) 250−7900
                                                                         Email: kardassakis@lbbslaw.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

Defendant
Does 1 through 20
inclusive


 Date Filed         #   Docket Text

 12/09/2019     Ï1      COMPLAINT with Jury Demand against Does 1 through 20, Inmediata Health Group Corp. (
                        Filing fee $ 400 receipt number 0974−13249720.), filed by Vicki Stasi, Shane White, Crystal
                        Garcia. (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit A)

                        The new case number is 3:19−cv−02353−JM−LL. Judge Jeffrey T. Miller and Magistrate Judge
                        Linda Lopez are assigned to the case. (Wolfson, Tina)(jxv) (sjt). (Entered: 12/10/2019)

 12/10/2019     Ï2      Summons Issued.
                        Counsel receiving this notice electronically should print this summons and serve it in
                        accordance with Rule 4, Fed.R.Civ.P and LR 4.1. (jxv) (Entered: 12/10/2019)

 12/23/2019     Ï3      Request to Appear Pro Hac Vice ( Filing fee received: $ 206 receipt number 0974−13299128.)
                        (Application to be reviewed by Clerk.) (Johns, Benjamin) (rmc). (Entered: 12/23/2019)

 12/30/2019     Ï4      ORDER Approving the Pro Hac Vice Application of Benjamin F. Johns, re 3 Request to Appear
                        Pro Hac Vice. Signed by Judge Jeffrey T. Miller on 12/30/2019.(rmc) (Entered: 12/30/2019)

 01/07/2020     Ï5
                    Case 3:21-cv-01419-RAM Document 52 Filed 09/03/21 Page 5 of 8
                    SUMMONS Returned Executed by Vicki Stasi, Shane White, Crystal Garcia. Inmediata Health
                    Group Corp. served. (Wolfson, Tina) (sjt). (Entered: 01/07/2020)

01/27/2020    Ï6    MOTION to Dismiss for Failure to State a Claim and, MOTION to Dismiss for Lack of
                    Jurisdiction by Inmediata Health Group Corp.. (Attachments: # 1 Exhibit A to Motion to Dismiss
                    Plaintiff's Class Action Complaint, # 2 Declaration of Angel Morales)(Kardassakis, Jon)Attorney
                    Jon Peter Kardassakis added to party Inmediata Health Group Corp.(pty:dft) (sjt). (Entered:
                    01/27/2020)

01/28/2020    Ï7    Request to Appear Pro Hac Vice ( Filing fee received: $ 206 receipt number 0974−13415143.)
                    (Application to be reviewed by Clerk.) (Ferich, Andrew) (rmc). (Entered: 01/28/2020)

01/28/2020    Ï8    Request to Appear Pro Hac Vice ( Filing fee received: $ 206 receipt number 0974−13416061.)
                    (Application to be reviewed by Clerk.) (Dukelow, Cornelius) (rmc). (Entered: 01/28/2020)

01/30/2020    Ï9    ORDER Approving the Pro Hac Vice Application of Cornelius P. Dukelow, re 8 Request to
                    Appear Pro Hac Vice. Signed by Judge Jeffrey T. Miller on 1/29/2020.(rmc) (Entered: 01/30/2020)

01/30/2020   Ï 10   ORDER Approving the Pro Hac Vice Application of Andrew W. Ferich, re 7 Request to Appear
                    Pro Hac Vice. Signed by Judge Jeffrey T. Miller on 1/30/2020.(rmc) (Entered: 01/30/2020)

02/14/2020   Ï 11   RESPONSE in Opposition re 6 MOTION to Dismiss for Failure to State a Claim and MOTION to
                    Dismiss for Lack of Jurisdiction filed by Crystal Garcia, Vicki Stasi, Shane White. (Attachments: #
                    1 Evidentiary Objections to the Declaration of Angel Morales)(Wolfson, Tina) (sjt). (Entered:
                    02/14/2020)

02/24/2020   Ï 12   REPLY to Response to Motion re 6 MOTION to Dismiss for Failure to State a Claim and
                    MOTION to Dismiss for Lack of Jurisdiction filed by Inmediata Health Group Corp.. (Kardassakis,
                    Jon) (sjt). (Entered: 02/24/2020)

02/25/2020   Ï 13   Minute Order by Judge Jeffrey T. Miller: Pursuant to Civil Local Rule 7.1.d.1, the court takes
                    Defendants Motion to Dismiss (Doc. No. 6 ) under submission and vacates the March 2, 2020
                    hearing. Order to follow in due course.(no document attached) (gac) (Entered: 02/25/2020)

04/21/2020   Ï 14   NOTICE of Supplemental Authority by Crystal Garcia, Vicki Stasi, Shane White (Attachments: # 1
                    Exhibit A − Davis v. Facebook, Inc.)(Ferich, Andrew) (sjt). (Entered: 04/21/2020)

05/05/2020   Ï 15   ORDER granting 6 Defendant's Motion to Dismiss. Signed by Judge Jeffrey T. Miller on 5/5/2020.
                    (sjt) (Entered: 05/05/2020)

05/19/2020   Ï 16   AMENDED COMPLAINT with Jury Demand against Does 1 through 20, Inmediata Health Group
                    Corp., filed by Vicki Stasi, Shane White, Crystal Garcia. (Attachments: # 1 Exhibit 1, # 2 Exhibit
                    2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5) (Wolfson, Tina) (sjt). (Entered: 05/19/2020)

06/09/2020   Ï 17   MOTION to Dismiss for Failure to State a Claim and Lack of Standing (FRCP 12(b)1 by
                    Inmediata Health Group Corp.. (Attachments: # 1 Memo of Points and Authorities)(Kardassakis,
                    Jon) (Entered: 06/09/2020)

06/24/2020   Ï 18   Joint MOTION for Extension of Time to File Motion to Dismiss Opposition and Reply Papers by
                    Crystal Garcia, Vicki Stasi, Shane White. (Johns, Benjamin) (QC mailer sent re: missing signature
                    certification) (sjt). (Entered: 06/24/2020)

06/24/2020   Ï 19   NOTICE of Filing Signature Certification by Crystal Garcia, Vicki Stasi, Shane White re 18 Joint
                    MOTION for Extension of Time to File Motion to Dismiss Opposition and Reply Papers (Johns,
                    Benjamin) (jmo). (Entered: 06/24/2020)

06/24/2020   Ï 20   ORDER granting 18 Joint Motion for Extension of Time to File Opposition to Defendant's Motion
                    to Dismiss. Signed by Judge Janis L. Sammartino on 6/24/2020. (sjt) (Entered: 06/24/2020)
                    Case 3:21-cv-01419-RAM Document 52 Filed 09/03/21 Page 6 of 8
07/07/2020   Ï 21   Minute Order by Judge Jeffrey T. Miller: Pursuant to the court's June 24, 2020 order (Doc. No. 20
                    ), the hearing scheduled for July 13, 2020 is VACATED subject to resetting. The parties are to
                    follow the briefing schedule set forth in the court's order. (no document attached) (gac) (Entered:
                    07/07/2020)

07/13/2020   Ï 22   RESPONSE in Opposition re 17 MOTION to Dismiss for Failure to State a Claim and Lack of
                    Standing (FRCP 12(b)1 PLAINTIFFS OPPOSITION TO DEFENDANTS MOTION TO DISMISS
                    FIRST AMENDED COMPLAINT filed by Crystal Garcia, Vicki Stasi, Shane White. (Attachments:
                    # 1 Request for Judicial Notice)(Wolfson, Tina) (sjt). (Entered: 07/13/2020)

07/27/2020   Ï 23   REPLY to Response to Motion re 6 MOTION to Dismiss for Failure to State a Claim and
                    MOTION to Dismiss for Lack of Jurisdiction filed by Inmediata Health Group Corp.. (Kardassakis,
                    Jon) (sjt). (Entered: 07/27/2020)

11/19/2020   Ï 24   ORDER on Defendant's 17 Motion to Dismiss Plaintiff's First Amended Complaint. Signed by
                    Judge Jeffrey T. Miller on 11/19/2020. (sjt) (Entered: 11/19/2020)

12/04/2020   Ï 25   MOTION for Extension of Time to File Answer re 16 Amended Complaint, by Inmediata Health
                    Group Corp.. (Kardassakis, Jon) (QC mailer sent re: proposed order) (sjt). (Entered: 12/04/2020)

12/07/2020   Ï 26   ORDER granting 25 Defendant's Motion for Extension of Time to Answer Plaintiff's First
                    Amended Class Action Complaint. Signed by Judge Jeffrey T. Miller on 12/7/2020. (sjt) (Entered:
                    12/07/2020)

12/30/2020   Ï 27   Defendant's Answer to Plaintiffs' First Amended Class Action Complaint ANSWER to 16
                    Amended Complaint, by Inmediata Health Group Corp..(Kardassakis, Jon) (sjt). (Entered:
                    12/30/2020)

01/04/2021   Ï 28   NOTICE AND ORDER for Video Early Neutral Evaluation Conference. Early Neutral Evaluation
                    set for 2/9/2021 10:00 AM before Magistrate Judge Linda Lopez. Case Management Conference
                    set for 2/9/2021 10:00 AM before Magistrate Judge Linda Lopez. Joint Discovery Plan due to be
                    filed by 1/29/2021. Signed by Magistrate Judge Linda Lopez on 1/4/2021.(sjt) (Entered:
                    01/04/2021)

01/28/2021   Ï 29   JOINT DISCOVERY PLAN by Crystal Garcia, Vicki Stasi, Shane White (Wolfson, Tina) (sjt).
                    (Entered: 01/28/2021)

01/28/2021   Ï 30   NOTICE of Appearance by Bradley K. King on behalf of Crystal Garcia, Vicki Stasi, Shane White
                    (King, Bradley)Attorney Bradley K. King added to party Crystal Garcia(pty:pla), Attorney Bradley
                    K. King added to party Vicki Stasi(pty:pla), Attorney Bradley K. King added to party Shane
                    White(pty:pla) (sjt). (Entered: 01/28/2021)

01/29/2021   Ï 31   Request to Appear Pro Hac Vice ( Filing fee received: $ 206 receipt number ACASDC−15303164.)
                    (Application to be reviewed by Clerk.) (McDonald, Beena) (Entered: 01/29/2021)

02/03/2021   Ï 32   NOTICE of Appearance by Theodore Walter Maya on behalf of Crystal Garcia, Vicki Stasi, Shane
                    White (Maya, Theodore)Attorney Theodore Walter Maya added to party Crystal Garcia(pty:pla),
                    Attorney Theodore Walter Maya added to party Vicki Stasi(pty:pla), Attorney Theodore Walter
                    Maya added to party Shane White(pty:pla) (sjt). (Entered: 02/03/2021)

02/04/2021   Ï 33   NOTICE of Withdrawal of Counsel by Crystal Garcia, Vicki Stasi, Shane White (Ferich, Andrew)
                    (sjt). (Entered: 02/04/2021)

02/09/2021   Ï 34   Minute Order for proceedings held before Magistrate Judge Linda Lopez:A (Video) Early Neutral
                    Evaluation Conference was held on 2/9/2021. The case did not settle. A (Video) Case Management
                    Conference was held on 2/9/2021. Order to issue. (no document attached) (asm) (Entered:
                    02/09/2021)
                    Case 3:21-cv-01419-RAM Document 52 Filed 09/03/21 Page 7 of 8
02/11/2021   Ï 35   MOTION to Appoint Counsel Motion for Appointment of Interim Co−Lead Counsel by Crystal
                    Garcia, Vicki Stasi, Shane White. (Attachments: # 1 Memo of Points and Authorities, # 2
                    Declaration of Benjamin F. Johns, # 3 Declaration of Theodore W. Maya)(Maya, Theodore)(sjt).
                    (Entered: 02/11/2021)

02/19/2021   Ï 36   SCHEDULING ORDER: Mandatory Settlement Conference set for 5/17/2022 01:30 PM before
                    Magistrate Judge Linda Lopez. Proposed Pretrial Order due by 6/17/2022. Final Pretrial
                    Conference set for 6/24/2022 08:30 AM before Judge Jeffrey T. Miller. Jury Trial set for 7/25/2022
                    10:00 AM before Judge Jeffrey T. Miller. Signed by Magistrate Judge Linda Lopez on
                    2/19/2021.(sjt) (Entered: 02/19/2021)

03/01/2021   Ï 37   RESPONSE in Opposition re 35 MOTION to Appoint Counsel Motion for Appointment of Interim
                    Co−Lead Counsel filed by Inmediata Health Group Corp.. (Attachments: # 1 Declaration
                    Declaration of Jon Kardassakis in Support of Defendant's Response in Opposition to Plaintiffs'
                    Motion for Appointment of Interim Co−Lead Class Counsel)(Kardassakis, Jon) (sjt). (Entered:
                    03/01/2021)

03/04/2021   Ï 38   ORDER Approving the Pro Hac Vice Application of Beena M. McDonald, re 31 Request to
                    Appear Pro Hac Vice. Signed by Judge Jeffrey T. Miller on 3/4/2021.(rmc) (Entered: 03/04/2021)

03/05/2021   Ï 39   Joint MOTION for Protective Order by Inmediata Health Group Corp.. (Kardassakis, Jon) (sjt).
                    (Entered: 03/05/2021)

03/05/2021   Ï 40   Proposed Protective Order by Inmediata Health Group Corp.. (Kardassakis, Jon) Modified on
                    3/8/2021 (QC mailer sent re: proposed orders are not to be filed)(sjt). (Entered: 03/05/2021)

03/05/2021   Ï 41   Proposed Protective Order > by Inmediata Health Group Corp.. (Kardassakis, Jon) Modified on
                    3/8/2021 (QC mailer sent re: proposed orders are not to be filed) (sjt). (Entered: 03/05/2021)

03/08/2021   Ï 42   REPLY to Response to Motion re 35 MOTION to Appoint Counsel Motion for Appointment of
                    Interim Co−Lead Counsel filed by Crystal Garcia, Vicki Stasi, Shane White. (Maya, Theodore)
                    (sjt). (Entered: 03/08/2021)

03/10/2021   Ï 43   Minute Order by Judge Jeffrey T. Miller: Pursuant to Civil Local Rule 7.1.d.1, Plaintiffs' Motion
                    for Appointment of Interim Co−Lead Class Counsel (Doc. No. 35 ) is taken under submission on
                    the papers. The hearing on the motion scheduled for March 15, 2021 is VACATED. Order to
                    follow in due course.(no document attached) (gac) (Entered: 03/10/2021)

03/10/2021   Ï 44   ORDER on 35 Plaintiff's Motion for Appointment of Interim Co−Lead Class Counsel. Signed by
                    Judge Jeffrey T. Miller on 3/10/2021. (sjt) (Entered: 03/10/2021)

03/11/2021   Ï 45   ORDER granting 39 Motion for Protective Order. Signed by Magistrate Judge Linda Lopez on
                    3/10/2021. (sjt) (Entered: 03/11/2021)

04/12/2021   Ï 46   NOTICE of Teleconference Information Sheet. Teleconference set for 4/15/2021 at 11:30 a.m.
                    (jrm) (Entered: 04/12/2021)

04/15/2021   Ï 47   Minute Order for proceedings held before Magistrate Judge Linda Lopez:A (T) Settlement
                    Conference was held on 4/15/2021. The case did not settle. No order to issue. (no document
                    attached) (asm) (Entered: 04/15/2021)

08/13/2021   Ï 48   MOTION to Stay re 36 Scheduling Order, Consent Motion for Stay Pending Settlement or, in the
                    Alternative, Continuance of Pretrial Dates by Crystal Garcia, Vicki Stasi, Shane White.
                    (Attachments: # 1 Declaration of Bradley K. King, # 2 Proposed Order)(King, Bradley) (QC mailer
                    sent re: proposed order attached)(sjt). (Entered: 08/13/2021)

08/23/2021   Ï 49   ORDER TO SHOW CAUSE. Signed by Judge Jeffrey T. Miller on 8/23/2021.(sjt) (Entered:
                    08/23/2021)
                    Case 3:21-cv-01419-RAM Document 52 Filed 09/03/21 Page 8 of 8
08/31/2021   Ï 50   STATUS REPORT −− Joint Status Report by Crystal Garcia, Vicki Stasi, Shane White. (Johns,
                    Benjamin) (Entered: 08/31/2021)

08/31/2021   Ï 51   Case transferred to District of District of Puerto Rico. Files transferred electronically to: *District
                    of District of Puerto Rico*.*150 Ave. Carlos Chardon Ste. 150**San Juan, PR 00918−1767*.
                    Signed by Judge Jeffrey T. Miller on 8/31/2021. (Attachments: # 1 Transfer Order) (sjt) (Entered:
                    08/31/2021)
